October 27, 2017

John A. Heffern
[ADDRESS]

Dear Mr. Heffern:

The Board of Directors (the “Board”) of First BanCorp (the “Corporation”) and
FirstBank Puerto Rico (the “Bank”) is pleased to offer you the position as a
Director of the Board of the Corporation and the Bank. Your service as a
Director of the Corporation and the Bank shall be effective as of October 26,
2017 (the “Effective Date”), the date of effectiveness of this offer letter (the
“Offer Letter”).

The following are the detailed terms of this Offer Letter:



1.   Position/Services.



  a.   You will be expected to devote a reasonable amount of your business time
to your services to the Bank pursuant to this Offer Letter commensurate with
your role as a member of the Board and as a member or Chair of a Board committee
and you agree that you will not, without the prior written consent of the Bank,
directly or indirectly, provide any material services to any other banking
entity which competes in any material respect with the Bank and its subsidiaries
until the earlier of (i) the termination of your services to the Bank pursuant
to this Offer Letter, and (ii) your resignation as Director (such date, the
“Termination Date”), provided however that any services provided by you to any
other banking entity which you have disclosed to the Bank prior to the
presentation of this Offer Letter and which continues to be provided as of its
execution is not prohibited pursuant to this section and shall not require the
prior written consent of the Bank. You may resign as a member of the Board at
any time upon written notice to its Chairman.



  b.   You shall render services as a member of the Board, as well as a member
of any other committee which you may be appointed to by the Board during your
services as a member of the Board, which may include the appointment as a
committee chair. You shall attend and participate to the maximum extent
practicable in such number of meetings of the Board and of the committee(s) of
which you are a member as regularly or specially called.



2.   Term. Your term as Director shall continue until your successor is duly
elected and qualified or until any resignation by you shall be effective. The
position shall be up for re-election each year at the annual shareholders’
meeting and upon re-election, the terms and provisions of this Offer Letter (as
modified from time to time) shall remain in full force and effect.



3.   Fees and Compensation.



  a.   Annual Director’s Fees. Commencing on the Effective Date, you will be
paid fees for your services as a Director in a total amount equal to $115,000
per year (such amount, the “Annual Fee”). The Annual Fee shall be payable
$75,000 in cash (the “Annual Retainer”) and $40,000 in the form of an annual
grant of restricted stock (the “Restricted Stock”), under the First BanCorp
Omnibus Incentive Plan, as amended. The cash Annual Retainer shall be paid in
equal installments on a monthly basis over a twelve-month period. The Restricted
Stock shall be awarded at the beginning of each twelve-month period during which
you are a Director and shall be subject to a twelve-month vesting period. In
addition, you may receive additional compensation in the form of retainers
depending upon the Board committees which you may be appointed to by the Board
during your services as a member of the Board as follows, subject to the right
of the Board to change such fee structure at its discretion based on changed
circumstances:

                 
 
  Committee Chair   Committee Member
Committee
  Retainer   Retainer
 
               
Audit Committee
  $ 25,000     $ 5,000  
 
               
Compensation and Benefits Committee
  $ 5,000       -0-   
 
               
Corporate Governance and Nominating Committee
  $ 5,000       -0-   
 
               
Asset/Liability Committee
  $ 5,000       -0-   
 
               
Credit Committee
  $ 25,000     $ 5,000  
 
               
Compliance Committee
  $ 5,000       -0-   
 
               
Risk Management Committee
  $ 25,000     $ 5,000  
 
               



  b.   Taxes. You are responsible for paying all Federal, state, and local
income or business taxes, including estimated taxes, self-employment and any
other taxes, fees, additions to tax, interest, or penalties, which may be
assessed, imposed, or incurred as a result of any amounts paid to you pursuant
to this Offer Letter. The Bank may withhold or cause to be withheld from any
Annual Fee any Federal, Puerto Rico, state or local taxes required by law to be
withheld with respect to such Annual Fee. By acceptance of this Agreement,
Director agrees to such deductions.



4.   Reimbursement of Board Meeting/Committee Expenses: D&O Insurance and
Indemnification.



  a.   You shall be entitled to receive reimbursement for all reasonable and
substantiated (i) expenses incurred by you in connection with your attending
each Board meeting and any director education meetings, including reasonable and
substantiated business class or equivalent travel expenses and meals and
lodging, and (ii) legal expenses incurred by you in connection with the
negotiation of this Offer Letter. All expenses incurred under this Section 4
will be reimbursed in accordance with the applicable policies and procedures of
the Bank; provided, however, that any amounts reimbursed in one taxable year
will not affect the amounts eligible for reimbursement by the Bank in a
different taxable year, and all reimbursement requests must be submitted by you
no later than December 31 of the calendar year following the calendar year in
which the expense was incurred.



  b.   The Bank shall, at its expense, purchase and maintain director’s and
officer’s (“D&O”) insurance in an amount comparable to the amount of D&O
insurance provided by chartered banks with similar total assets and of a similar
size and complexity to the Bank (but in no event less than $10 million), to
protect itself and you, as a Director serving at the request of the Bank,
against any expense, liability, or loss, whether or not the Bank would have the
power to indemnify you against such expense, liability, or loss under applicable
law. Such insurance shall be written by an insurer or insurers admitted to issue
such insurance in Puerto Rico and holding a financial strength rating (“FSR”) of
not less than B+ as such FSR is assigned by Best’s and shall be on terms and
conditions as shall be customary in the current market from time to time. Such
coverage shall include a “Side A” coverage available to directors in an amount
comparable to that obtained by other comparable institutions (but in no event
less than $10 million). The Bank shall purchase such coverage on a basis that
will provide protection to you not only during the time of your service as a
director of the Board but also for six years after such service shall terminate
for any reason. The Bank will provide copies of its D&O insurance policies to
you upon request and will promptly advise you of any changes that may occur in
its existing coverages.



  c.   As a Director serving at the request of the Bank, you shall be
indemnified by the Bank to the fullest extent permitted by applicable law
against judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements, and reasonable expenses (including reasonable
attorneys’ and expert witness fees) actually incurred by you in connection with
any actual or threatened proceeding (a “Proceeding”) relating to or arising from
your service as a member of the Board or any committee thereof with any such
expenses being advanced to you within 30 days of your written request therefore;
provided that in any matter covered by paragraph (2) of Article Ninth of the
Articles of Incorporation of the Bank your conduct is not finally adjudged in a
non-appealable decision by a court of competent jurisdiction to have constituted
fraud, bad faith, gross negligence or willful and knowing violation of any law
applicable to the Bank or your service as a director or member of a committee of
the Board, in which case there shall be no indemnification and you shall return
any advances to the Bank (a “Non-Indemnifiable Claim”); provided, further,
however, that you shall be entitled to indemnification in any circumstance in
which you acted or failed to act in reliance upon advice of counsel to the Bank
or the Board or any committee thereof or the court in which such action was
brought shall determines upon application, that despite the adjudication of
liability but in view of all the circumstances of the case, you are fairly and
reasonably entitled to indemnity for such expenses which the court shall deem
proper. Your entitlement to indemnification under this Section 4.c. shall not be
limited to your entitlement to protection under any applicable insurance
coverage and to any other indemnification or payment you may be entitled to
under the circumstances under the Bank’s articles of incorporation or by-laws or
under any other agreement. Notwithstanding the foregoing, the Bank shall not be
obligated to provide any indemnification or advancement of expenses when (i) a
Proceeding is between the Bank and you (provided that you shall be entitled to
such indemnification in respect of any action brought by or in the right of the
Bank by any shareholder thereof, i.e., a derivative action, and in respect of
any action brought by you to establish your right to indemnification hereunder
or otherwise; providing any such actions do not constitute a Non-Indemnifiable
Claim); or (ii) prohibited by applicable law or regulation, including 12 C.F.R.
part 359.



  d.   Each and every provision of this Section 4 is separate and distinct so
that if any provision hereof shall be held to be invalid or unenforceable for
any reason, such invalidity or unenforceability shall not affect the validity or
enforceability of any other provision hereof. To the extent required, any
provision of this Section 4 may be modified by a court of competent jurisdiction
to preserve its validity and to provide you with the broadest possible
indemnification permitted under Puerto Rican law.



  e.   If any provision of this Section 4 is invalidated on any ground by any
court of competent jurisdiction, the Bank shall nevertheless indemnify you as to
any expenses, judgments, fines, penalties or excise taxes incurred with respect
to any Proceeding to the full extent permitted by any provision hereof that has
not been invalidated or by any other applicable provision of Puerto Rico law.



5.   General Provisions.



  a.   This Offer Letter supersedes any other agreements or promises made to you
by anyone at the Bank, whether oral or written, and, subject to approval by the
Board, comprises the final, complete, and exclusive agreement between you and
the Bank.



  b.   This Offer Letter shall be governed by the laws of the Commonwealth of
Puerto Rico, without regard to its principles of conflicts or choices of laws.



  c.   This Offer Letter may be modified only by a written instrument duly
executed by you and an authorized representative of the Bank.



  d.   This Offer Letter may be executed by the parties in separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which, when taken as a whole, shall constitute one and the
same instrument.



  e.   Any notices that are required to be given pursuant to this Offer Letter
must be in writing and may be given by personal delivery, registered or
certified mail (postage prepaid, return receipt requested), facsimile, courier,
or overnight mail delivery to the following addresses:

      To the Company:  
First BanCorp
PO Box 9146
San Juan, PR 00907-0146
To You:  
John A. Heffern
[ADDRESS]



  f.   The Bank and you hereby consent to the jurisdiction of the Federal and
State courts of the Commonwealth of Puerto for the purpose of hearing any
Proceeding between you and the Bank arising hereunder or in respect to your
service as a member of the Board or any committee thereof.



  g.   This Offer Letter shall be binding upon, and shall inure to the benefit
of you and your heirs, executors and administrators, whether or not you have
ceased to be a director, and the Bank and its successors and assigns.

(SIGNATURE PAGE FOLLOWS)

1

Please sign and date this Offer Letter below and return it to the Bank as soon
as possible but in no event later than October 30, 2017, to indicate your
agreement to the terms and conditions described herein.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

First BanCorp

By: /s/ Roberto Herencia
Roberto Herencia
Chairman of the Board

Agreed and Accepted:

By: /s/ John A. Heffern
John A. Heffern

2